OPINION OF THE COURT
HARDIMAN, Circuit Judge.
On April 23, 2008, the District Court revoked Appellant Alvin R. Simmons’s supervised release and sentenced him to twenty-one months incarceration. The District Court further directed that Simmons was not subject to supervised release following his release from custody. Counsel subsequently filed this appeal at Simmons’s request, but moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
Bureau of Prisons records indicate — and Simmons’s counsel confirms — that Simmons was released from federal custody on November 6, 2009. Because a defendant’s unconditional release typically renders moot an appeal of a district court’s imposition of a term of incarceration for a supervised release violation, United States v. Kissinger, 309 F.3d 179, 182 (3d Cir.2002), we directed Simmons’s counsel to explain why Simmons’s release would not require dismissal of his appeal. In response, Simmons’s counsel concedes that the present appeal is moot under Kissinger. Accordingly, we will enter an order dismissing Simmons’s appeal as moot.